611 P.2d 913 (1980)
Nathan OXEREOK, Appellant,
v.
STATE of Alaska, Appellee.
No. 3902.
Supreme Court of Alaska.
May 2, 1980.
*914 Walter Share, Asst. Public Defender, Juneau, Brian Shortell, Public Defender, Anchorage, for appellant.
W.H. Hawley, Jr., Asst. Atty. Gen., Anchorage, Avrum M. Gross, Atty. Gen., Juneau, for appellee.
Before CONNOR, BOOCHEVER, BURKE and MATTHEWS, JJ., and DIMOND, Senior Justice.

OPINION
BURKE, Justice.
After trial by jury on a charge of first degree murder,[1] Nathan Oxereok was convicted of the lesser included offense of murder in the second degree.[2] In this appeal Oxereok challenges that conviction on several grounds.

I. CONVENING OF THE GRAND JURY

Oxereok was indicted by a grand jury convened by a judge of the district court. At the time of the omnibus hearing, Oxereok moved to dismiss the indictment, arguing, among other things, that a grand jury can be lawfully convened only by a judge of the superior court, and that such authority cannot be delegated to a judge of the district court.[3] Contending that the indictment returned against him was therefore invalid, Oxereok moved for dismissal. His motion to dismiss on this ground was denied.
Judge Ethan Windahl, who convened the grand jury, did so under the authority of an order entered by the presiding superior court judge of his judicial district, Judge William H. Sanders. Judge *915 Sanders' order, entitled: "ORDER OF APPOINTMENT," provided in part:
[Y]ou are here and now appointed Master for the Superior Court for the purpose of holding arraignments, bail hearings, plea hearings, motion hearings, issuing warrants and summonses, perpetuating testimony, qualifying and instructing grand jurors, receiving reports and Indictments from grand jurors and order the filing of same ... . Your authorization is unlimited in felony cases with the exception that you are not to hold felony criminal trials or conduct felony sentencing hearings. [Emphasis added.]
Prior to its entry, such order was formally approved by this court's then chief justice.
Article IV, section 16 of the Constitution of Alaska provides, in part: "The chief justice of the supreme court shall be the administrative head of all courts. He may assign judges from one court or division thereof to another for temporary service." (Emphasis added.) We think the order described in the foregoing paragraph, once it was approved by the chief justice, was tantamount to an assignment made pursuant to article IV, section 16. Cf. Delahay v. State, 476 P.2d 908, 914 (Alaska 1970) (appointment of a district judge by letter from governor was effective due to lack of statutory or constitutional provisions prescribing appointment procedures). The only question is whether such an assignment can be lawfully made when the assigned judge is a judge of a court of limited jurisdiction, whose necessary qualifications, term of office and authority are substantially different from those of judges of the court to which he is assigned.
Article IV, section 1 of the state constitution provides, in part: "The judicial power of the State is vested in a supreme court, a superior court, and the courts established by the legislature." Exercising the authority given to it by that section the legislature "established a district court of the State of Alaska for each of the four judicial districts of the superior court of this state." AS 22.15.010. The district court is a court of limited criminal and civil jurisdiction,[4] whose judges, according to statute, need not possess the same qualifications as judges of the superior court. Compare AS 22.10.090[5]with 22.15.160(a).[6] The superior court is a "trial court of general jurisdiction." Alaska Const. art. IV, § 3. The constitution requires those appointed to the superior court to be "citizens of the United States and of the State, licensed to practice law in the State," but otherwise leaves the matter of their qualifications to the legislature. Alaska Const. art. IV, § 4. AS 22.15.160(a) does require district court judges to be "citizen[s] of the United States and of the state ... and at the time of [their] appointment licensed to practice law in the State of Alaska." Thus, at the present time, district court judges must in fact possess the same minimal qualifications required by the constitution for appointment to the superior court. See Alaska Const. art. IV, § 4.[7] Like the judges of *916 constitutional courts, the district court judges are appointed by the governor from a list of candidates approved by the judicial council. AS 22.15.170.
The framers of our state constitution clearly anticipated that courts in addition to those created by the constitution itself might be needed to properly carry out the judicial power of the state. The legislature was given the authority to create such courts and to prescribe the qualifications of the judges thereof. But the framers also authorized the legislature to establish qualifications in addition to those required by the constitution for appointment to the supreme court and the superior court. Thus, in adopting article IV, section 16, authorizing the chief justice to assign a judge from one court or division thereof to another for temporary service, they must also have anticipated that some of the judges so assigned might not possess the qualifications that would be required for appointment to that court on a permanent basis.[8] Given these considerations and the clear language of article IV, section 16 we can, therefore, perceive of no reason why the chief justice's authority to assign a judge "from one court ... to another for temporary service," should not include the authority to appoint a judge of the district court to serve as judge of the superior court pro tempore, regardless of the differences that presently exist in the qualifications required by statute for permanent appointment to either of those courts.
Thus, we hold that Judge Windahl was authorized to convene the grand jury that indicted Oxereok, as a duly assigned judge of the superior court pro tempore. Although certain limitations were placed on his authority to act as such, by the terms of the order of assignment itself, his authority to at least convene the grand jury, receive its indictment and order the filing of that indictment is clear.

II. HEARSAY BEFORE THE GRAND JURY

Oxereok also moved to dismiss the indictment upon the ground that inadmissible hearsay evidence was presented to the grand jury in violation of Criminal Rule 6(r).[9]
The record of the proceedings before the grand jury contains more than sufficient evidence to justify the return of an indictment for first degree murder without resort to the hearsay statement complained of. Moreover, we are satisfied that the hearsay statement "did not appreciably affect the outcome of the grand jury's deliberations." See Metler v. State, 581 P.2d 669, 674 (Alaska 1978) (footnote omitted). Under these circumstances, "the use of hearsay evidence in violation of Criminal Rule 6(r) will not vitiate the indictment." State v. Taylor, 566 P.2d 1016, 1019 (Alaska 1977) (footnote omitted).

III. PROSECUTOR'S FAILURE TO INSTRUCT THE GRAND JURY

Oxereok next contends that the indictment should have been dismissed due to the prosecutor's failure to fully instruct the grand jury on the elements of first degree murder, arguing that he failed to define the terms contained in the indictment and the statute under which Oxereok was charged, and that without such instructions those terms could have had no meaning to the members of the grand jury. He further contends that the grand jury should have been instructed that they could indict for a lesser included offense, such as second degree murder or manslaughter, rather than murder in the first degree, because there was evidence that the defendant was intoxicated, from which it might be inferred that *917 he suffered from diminished capacity to commit all of the elements of first degree murder, as well as evidence that he may have acted in the heat of passion.
We think the terms contained in the indictment were sufficiently clear to be understood by the grand jury and that, in light of the evidence, the prosecutor was not required to instruct as to possible lesser included offenses.
The issue to be decided by the grand jury was whether there was "probability of guilt" of the offense charged. Coleman v. State, 553 P.2d 40, 48 (Alaska 1976). Certainly, as recognized by the American Bar Association, "[t]he prosecutor should not bring or seek charges greater in number or degree than he can reasonably support with evidence at trial." ABA Standards Relating to the Prosecution Function and the Defense Function § 3.9(e) (The Prosecution Function) (Approved Draft 1971). But, as recognized by the commentary to that section, the prosecutor must be left with considerable discretion at the charging stage:
From the prosecutor's point of view, the charging decision is one which must be made at an early stage when all the evidence is not necessarily before him in the form it will take at trial. He must make a preliminary evaluation in order to proceed, knowing that at several later stages he may dismiss some charges or may be compelled to elect. He should not be forced to make these crucial decisions in the pre-indictment stage; hence he may charge in accordance with what he then believes he can establish as a prima facie case... . The boundary line which separates so-called "overcharging" from the sound exercise of prosecutorial discretion is too vague and subjective to make this a matter for more definitive treatment than is stated in section 3.9(e). Obviously, a prosecutor must have a broad discretion at the charging stage; the trial court has ultimate power to deal with abuse of the prosecutor's discretion.
Id. at 98.
The evidence presented to the grand jury revealed that after a fight with one Wally Merrill, in which Merrill struck Oxereok, Oxereok announced in the presence of several witnesses that he was going to get a gun and kill Merrill. Within a few minutes, he returned to the scene with a shotgun whereupon he shot at Merrill and killed Delores Walker, an "innocent bystander," who was standing beside Merrill. This evidence, we believe, made out a strong prima facie case of murder in the first degree. Thus, we can perceive of no abuse of discretion in the prosecutor's failure to instruct the jury on the fact that it could return an indictment for some lesser included offense. We agree with the American Bar Association's recommended standard, that "[t]he prosecutor should disclose to the grand jury any evidence which he knows will tend to negate guilt," and that he "should recommend that the grand jury not indict if he believes the evidence presented does not warrant an indictment under governing law," but we see no indication that the prosecutor entertained any such belief in this case, or that he withheld any evidence that would negate the defendant's guilt.[10]Id. at § 3.6(b)-(c) (The Prosecution Function). While he probably anticipated the fact that at trial the defendant might rely on the defense of diminished capacity, or claim that he acted in the heat of passion, we see no reason for the prosecutor, at the indictment stage, to urge consideration of those possible defenses on the grand jury in this case. "Where the prosecutor is authorized to act as legal adviser to the grand jury he may appropriately explain the law and express his opinion on the legal significance of the evidence but he should give due deference to its status as an independent legal body." Id. at § 3.5(a) (The Prosecution Function). The American Bar Association's commentary to § 3.5(a) (The Prosecution Function) states:

*918 In situations where the prosecutor must prosecute an indictment returned by a grand jury, it is especially important that he be free to express his opinion. A prosecutor who has conducted an adequate investigation and analyzed the evidence is in a position to furnish guidance to the grand jury on the law and the weight of the evidence and should be free to do so whether this leads to a determination to indict or not to indict.
Id. at 88.

IV. CROSS-EXAMINATION OF WALLY MERRILL

Oxereok's next contention is that the superior court erred in refusing to allow his attorney, on cross-examination, to question Wally Merrill about two past instances of alleged sexual misconduct on the part of Merrill. This evidence was offered to establish that Merrill started a fight with Oxereok in order to get him out of the residence where the killing took place, so that he could have forcible sexual relations with a girl who was there. The offer of proof was that on one occasion Merrill "beat up" a woman when she refused to have intercourse with him, and tried to rape her, and that on a second occasion he had intercouse with another woman against her will.[11]
"The decision[s] of a trial court concerning the admissibility of evidence are reviewable only for abuse of discretion." Galauska v. State, 527 P.2d 459, 468 n. 20 (Alaska 1974) (citation omitted). Our review of the record in this case, according to that standard, convinces us that the trial court did not err in ruling as it did.

V. CHANGE OF VENUE

Prior to trial Oxereok moved for a change of venue. The motion was repeatedly asserted throughout the jury selection process as it became more and more apparent that selection of the jury was being hampered by the number of jurors who knew the victim, who knew the defendant, or had knowledge of the facts of the case. Oxereok's final contention is that the superior court erred in denying the motion.
Oxereok was tried in Nome, Alaska, where the killing took place. Nome is a relatively small city, having a population of approximately 3,000 people. The victim, Delores Walker, was well-known in the community. She was a lifelong resident of Nome and was survived by a family that included three young children. The defendant and his family were also well-known in Nome.
Considerable publicity followed the shooting, which occurred during the early morning hours of July 6, 1977. In the July 8th edition of the Bering Straits, there appeared a front page article entitled "OXEREOK HELD IN WALKER SHOOTING." The article discussed the facts of the case, noted the victim had been a "Valedictorian for her [high school] graduating class," a "cheerleader," and that she was employed as a secretary to Judge Sanders. The article mentioned her surviving family, including her three young children. Also on July 8th the Nome Nugget ran a front page headline stating "JUDGE'S SECRETARY GUNSHOT VICTIM." The victim was described as a "top legal secretar[y], ... innocent bystander ... mother of three young children ... and the daughter of the well-known Teddy Johansen." The July 15th edition of the Nome Nugget again ran front page headlines and an article pertaining to the case. There were also numerous radio broadcasts about the shooting, and in the weeks that followed, various articles and letters to the newspaper added to the publicity surrounding the case.
More important perhaps was the relationship that existed between many of the perspective jurors and one or more of the parties or witnesses involved. This, together with the pretrial publicity caused considerable difficulty in the jury selection *919 process. The extent of that difficulty is amply illustrated by Appendix A, attached hereto.
AS 22.10.040(1) allows the superior court to change venue "when there is reason to believe that an impartial trial cannot be had." In years past, this court held that a decision whether to grant a change of venue would be reversed only if the decision amounted to an abuse of discretion. Maier v. City of Ketchikan, 403 P.2d 34, 39 (Alaska 1965); Marrone v. State, 359 P.2d 969, 977 (Alaska 1961). Recently, in Brown v. State, 601 P.2d 221, 231 (Alaska 1979), we reiterated that view. See also Mallott v. State, 608 P.2d 737, at 747 (Alaska 1980).
The record of the voir dire examination of Oxereok's jury panel does not reveal that any of the impaneled jurors were in fact predisposed to convict him. However, as we recently noted in Mallott v. State, id. at 748 (Alaska 1980):
[T]he voir dire process is not an infallible Geiger counter of juror prejudice, and to rely excessively on its efficacy in uncovering "actual prejudice" places an unrealistic burden on a defendant. Where there has been intensive pre-trial publicity, and a substantial number of venirepersons appear to have been prejudiced by the publicity, the probability that similar prejudices are shared by, but have not been extracted from, impaneled jurors, cannot be ignored. We therefore adopt the A.B.A. proposal that
A motion for change of venue or continuance shall be granted whenever it is determined that, because of the dissemination of potentially prejudicial material, there is a substantial likelihood that, in the absence of such relief, a fair trial by an impartial jury cannot be had... . A showing of actual prejudice shall not be required.
[ABA Standards Relating to the Administration of Criminal Justice, Fair Trial and Free Press § 8-3.3(c) (2d ed. Tentative Draft 1978).]
Here, due to the extensive pretrial publicity, the highly inflammatory nature of the events, and in view of the obvious potential for prejudice, much of which might even be unconscious but no less real, we conclude that the superior court's refusal to change venue in this case, after voir dire had revealed that a large number of venirepersons were not impartial, amounted to an abuse of discretion. Accordingly, Oxereok's conviction must be set aside and the case remanded for trial in a location other than Nome.[12]
AFFIRMED in part, REVERSED in part and REMANDED for further proceedings.
RABINOWITZ, C.J., not participating.

APPENDIX A


              List Of Jurors Who Reflected Information Relative To Defendant's
                                Request For Change Of Venue
  NAME                     PROBLEM                                DISPOSITION
  WAYNE CRAWFORD           Knew both defendant and victim Walker;              Excused for cause
                           felt this would affect his impartiality
  BRUCE McDANIEL           Knew defendant by name and by                       Peremptorily challenged
                           sight; knew prosecutor Bundy; was a                 by defendant
                           casual acquaintance of the victim
  EDITH IYATUNGUK          Knew defendant and his family; knew                 Excused for cause
                           prosecutor Bundy; related to witness
                           Frank Iyatunguk; knew victim



*920
  FRED KOST                Knew defendant for ten years and                    Excused for cause
                           considers himself a close friend
  MARY ELLANNA             Knew defendant since birth; knew defendant's        Excused for cause
                           family and is a close friend of
                           defendant's mother
  CARLA LANG               Knew prosecutor Bundy and his family;               Excused for cause
                           husband was a close friend of victim's
                           husband, Buddy Walker; had
                           formed opinion on the merits of the
                           case
  JOHN MATTHEWS            Knew prosecutor Bundy                               Peremptorily challenged
                                                                               by defendant
  JAMES ENGWALL            Knew prosecutor Bundy; employed as                  Peremptorily challenged
                           a news writer for a local radio station             by defendant
  RUTH HOLBROOK            Heard about the case                                Accepted as trial juror
  WILLIAM McCLINTOK        Read about the case in newspapers                   Accepted as trial juror
  WANDA SMITHHISLER        Knew victim and worked with victim's                Excused for cause
                           husband
  IRENE WHEELER            Was a close friend of victim; read                  Excused for cause
                           about the case in the newspapers and
                           discussed it with friends
  DOROTHY THOMAS           Knew victim; knew defendant and defendant's         Excused for cause
                           family casually; knew witness
                           Wally Merrill
  RAYMOND PENATAC          Knew victim (went to school with her)               Excused for cause
  ED OMEDALINA             Life-long friends with defendant                    Excused for cause
  PHILLIP DUNNE            Knew victim; knew prosecutor Bundy;                 Excused for cause
                           talked to police and a grand jury witness
                           about the case and had already
                           formed an opinion on the merits of the
                           case
  STANLEY ANDERSON         Was a childhood friend of victim; was               Excused for cause
                           a casual acquaintance of defendant;
                           had already formed an opinion on the
                           merits of the case
  MARY READER              Knew defendant; was a casual acquaintance           Accepted as trial juror
                           of victim; attended school
                           with witness Wally Merrill and knew
                           several of the other witnesses
  STEPHANIE BARNETT        Casual acquaintance of victim                       Peremptorily challenged
                                                                               by defendant
  BLANCHE WALTERS          Knew defendant; was close friends                   Excused for cause
                           with victim
  WILFRED ANOWLIC          Knew defendant; was a casual acquaintance           Excused for cause
                           of victim and her husband
  CRAIG OLESON             Was a good friend of victim; casually               Excused for cause
                           acquainted with defendant and defendant's
                           family



*921
  HAROLD BELL              Close friend of victim and defendant's              Excused for cause
                           parents; casual acquaintance of defendant
  JOANN CRANE              Casual acquaintance of victim; read                 Peremptorily challenged
                           about the case in the newspapers                    by defendant
  KATHY WONGITTILIN        Knew defendant's parents; read about                Accepted as trial juror
                           the case in the newspapers
  CORA OLESON              Close friend of victim; knew defendant's            Excused for cause
                           parents
  EDGAR BOOTH              Discussed case with other people; didn't            Excused for cause
                           think he could be fair and impartial
  JERRY OLIVER             Casual acquaintance of victim; knew                 Accepted as trial juror
                           victim's husband
  AMELIA IRRIGOO           Read about the case in the newspapers;              Peremptorily challenged
                           knew who witness Wally Merrill                      by defendant
                           was
  TILLIE MILLIGROCK        Related to victim by marriage                       Excused for cause
  KAREN NGUYEN             Knew defendant's mother; talked about               Peremptorily challenged
                           the case with friends                               by defendant
  LORENA ENGSTROM          Close friend of the victim                          Excused for cause
  MARGARET SEEGANNA        Knew defendant's mother                             Accepted as trial juror
  KAREN DICKSON            Went to school with defendant; knew                 Accepted as trial juror
                           defendant's family casually; was a casual
                           acquaintance of the victim; read
                           newspaper articles and heard radio accounts
                           of the case; knew several witnesses
  KEVIN MICHAEL            Casual acquaintance of victim and husband           Accepted as trial juror
  CLYDE PISCOYA            Knew the Oxereok family and Merrill                 Excused for cause
                           family; was related to the defendant;
                           had already formed an opinion on the
                           merits of the case
  MARY JANE COUCH          Casual acquaintance of victim                       Peremptorily challenged
                                                                               by defendant
  DONNA MORGAN             Knew victim and her family                          Excused for cause
  JOHN BRECKON             Casually acquainted with victim; knew               Peremptorily challenged
                           victim's husband                                    by defendant
  MINA PUNGOWIYI           Close friend of victim                              Excused for cause
  CHARLES PRESTON          Casually acquainted with victim's husband           Peremptorily challenged
                                                                               by defendant
  PERCY ANGNABOOGUK        Knew defendant and his family; knew                 Excused for cause
                           victim
  STEVE DICKSON            Knew victim's family                                Excused for cause
  FRIEDA LARSEN            Related to defendant                                Excused for cause
  CANDY DAVIS              Discussed case with one of the witnesses            Excused for cause
                           who is also her employer



*922
  LAVONNE HENDRICKS        Knew prosecutor Bundy                               Accepted as trial juror
  NANCY MENDENHALL         Knew one of the witnesses                           Accepted as trial juror
                                                                               but excused during trial
                                                                               because she knew defendant's
                                                                               mother
  STANLEY MORGAN           Knew defendant; knew victim and victim's            Peremptorily challenged
                           family                                              by prosecution
  BERTHA ADSUNA            Son John Adsuna was a witness                       Excused for cause
  JOSEPHINE FRANCES        Knew defendant since birth and knew                 Excused for hearing
                           defendant's family; knew victim                     problems
  HENRY M. HOWARD          Was a close friend of defendant                     Excused for cause
  PHILLIP KUGZRUK SR.      Knew defendant's mother; knew one                   Excused for cause
                           of the witnesses; was casually acquainted
                           with victim's husband
  IVA GANDIA               Knew witness John Adsuna; heard him                 Excused for cause
                           discuss the case and had formed an
                           opinion on the merits of the case
  JOHN RIDDELL             Personal friend of Judge Sanders                    Peremptorily challenged
                           (victim's employer)                                 by prosecution
  DAVID MALONEY            Knew defendant's mother; knew victim                Excused for health reasons
                           casually
  JEAN SILVERNAIL          Knew victim casually; knew witness                  Accepted as trial juror
                           Wally Merrill casually
  EUGENE OLANNA            Knew defendant and his mother since                 Excused for cause
                           defendant's birth
  MATTHEW IYA              Had already made up his mind about                  Excused for cause
                           the case
  AL MAZONNA               Was related to defendant and knew                   Excused for cause
                           him since birth
  CHARLES DICKSON          Close friend of the victim                          Excused for cause
  JULIE FARLEY             Knew victim's family                                Excused for cause
  RITA JOHNSON             Knew victim                                         Excused for cause
  ARLENE TOOTKAYLUK        Knew victim's husband; knew several                 Accepted as trial juror
                           witnesses by name; heard about the
                           case on the radio
  HENRY KOYUK              Knew victim's husband; read about the               Accepted as an alternate
                           case in the newspapers and heard about              juror and replaced juror
                           it on the radio                                     Mendenhall during trial
  VERNON MILLIGROCK        Went to school with defendant; knew                 Peremptorily challenged
                           several of the witnesses; read newspaper            by the prosecution
                           accounts of the case
  PAUL STERLING            Knew defendant by sight; knew victim                Accepted as an alternate
                           and victim's husband                                juror

NOTES
[1]  AS 11.15.010 provides:

First degree murder. A person who, being of sound memory and discretion, purposely, and either of deliberate and premeditated malice or by means of poison, or in perpetrating or in attempting to perpetrate, rape, arson, robbery, or burglary kills another, is guilty of murder in the first degree, and shall be sentenced to imprisonment for not less than 20 years to life.
In its recent revision of the criminal statutes, the state legislature repealed this section, effective January 1, 1980. Ch. 166, § 21, SLA 1978. The conduct proscribed in the former section is now covered by AS 11.41.100 (Murder in the First Degree).
[2]  AS 11.15.030 provides:

Second degree murder. Except as provided in §§ 10 and 20 of this chapter, a person who purposely and maliciously kills another is guilty of murder in the second degree, and shall be sentenced to imprisonment for a term of not less than 15 years to life.
This section was also repealed by ch. 166, § 21, SLA 1978, effective January 1, 1980, during the state legislature's recent revision of the criminal statutes. The conduct proscribed is now covered by AS 11.41.110 (Murder in the Second Degree).
[3]  Rule 6, Alaska R.Crim.P., provides in part:

The Grand Jury.
(a) By Whom Convened. The presiding superior court judge of the judicial district ... shall convene the grand jury.
.....
(t) Delegation of Duties. Whenever a superior court is sitting other than where the presiding judge is sitting, the presiding judge may delegate his duties under this rule to another superior court judge.
[4]  See AS 22.15.030-.060.
[5]  AS 22.10.090 provides:

Qualifications of judges. A judge of the superior court shall be a citizen of the United States and of the state, a resident of the state for three years immediately preceding his appointment, have been engaged for not less than five years immediately preceding his appointment in the active practice of law, and at the time of appointment be licensed to practice law in the state. The active practice of law shall be as defined for supreme court justices.
[6]  AS 22.15.160(a) provides:

Qualifications of district judges and magistrates. (a) A district judge shall be a citizen of the United States and of the state, at least 21 years of age, a resident of the state for at least one year immediately preceding his appointment, and at the time of his appointment licensed to practice law in the State of Alaska. The supreme court may prescribe additional qualifications.
[7]  Article IV, section 4, provides:

Qualifications of Justices and Judges. Supreme court justices and superior court judges shall be citizens of the United States and of the State, licensed to practice law in the State, and possessing any additional qualifications prescribed by law. Judges of other courts shall be selected in a manner, for terms, and with qualifications prescribed by law.
[8]  We need look no further than our own court for an obvious example. In the event of the disqualification or absence of one of the justices, it is often necessary to appoint a superior court judge to serve temporarily on the supreme court, although superior court judges are not required to have the same statutory qualifications as a supreme court justice. Rule 17, Alaska R.App.P.
[9]  Rule 6(r), Alaska R.Crim.P., provides in part: "Hearsay evidence shall not be presented to the grand jury absent compelling justification for its introduction."
[10]  Oxereok, in fact, makes no contention that the prosecutor otherwise failed to present exculpatory evidence to the grand jury.
[11]  The trial court did allow Oxereok's attorney to introduce evidence of fights between Oxereok and Merrill, and evidence of Merrill's reputation for violence.
[12]  Oxereok also contends that the trial court erred in refusing his request for additional peremptory challenges. Since we have concluded that a change of venue was required, we need not address that issue.